Citation Nr: 1337408	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  05-29 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for a neurological disability of the bilateral hands, to include neuropathy, to include as secondary to herbicide exposure. 

2. Entitlement to service connection for a neurological disability of the face, to include neuropathy, to include as secondary to herbicide exposure. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active service from April 1953 to March 1957, and from August 1957 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the VA Special Processing Unit (Tiger Team) at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In a February 2009 decision, the Board denied all issues on appeal, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). In a February 2010 Court order, the Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel (parties) was implemented, vacating the February 2009 decision and remanding the case back to the Board. 

In compliance with the terms of the Joint Motion, in November 2010 the Board remanded this case to the RO (via the Appeals Management Center (AMC)) for specified evidentiary development. In March 2012, the Board remanded this case again. 

In a February 2013 decision, the Board granted the claim of service connection for neuropathy of the bilateral legs, to include as secondary to herbicide exposure, which was effectuated in a February 2013 rating decision. In June 2013, the Board remanded the remaining issues on appeal for additional development. 

As mentioned by the Board in the past, in the March 2012 remand, the February 2013 decision and remand, and the June 2013 remand, several issues have been raised by the Veteran's accredited representative but were not addressed by the Agency of Original Jurisdiction (AOJ). The issues are service connection for hypertension as secondary to service-connected post-traumatic stress disorder (PTSD); and service connection for gastroesophageal reflux disorder (GERD), secondary to medications taken for service-connected ankle/knee problems. To date there is no indication from the record that these issues have been adjudicated by the AOJ. The Board does not have jurisdiction over these issues, and again they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2013 the Board remanded the case for additional development to include another medical opinion since in a March 2013 VA medical examination the examiner did not provide a medical nexus opinion concerning whether the Veteran's hand and face disabilities are directly related to his military service. Also, the examiner does not opine on the matter of aggravation of the hand and face disabilities by the service-connected diabetes mellitus as also requested in the Board remand.

In an August 2013 VA medical opinion, the examiner addressed herbicide exposure and secondary service connection as well as aggravation, but the addendum medical opinion is again absent for a medical nexus opinion concerning whether the Veteran's hand and face disabilities, if any, are directly related to his military service. 

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the Remand orders. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. The RO/AMC should contact the VA examiner who provided the August 2013 for an addendum medical opinion in order to determine the etiology of any current neurological disability of the Veteran's face and bilateral hands. The examiner should review the claims file, including service treatment records and this remand, for the pertinent history of the claimed disabilities. The examiner should state when the onset of any neurological disabilities of the face and hands occurred. 

The examiner should then provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current neurological disability of the face and bilateral hands, had its clinical onset during the Veteran's service or within one year of his service discharge, or is caused by any in-service disease, event, or injury. If after a review of the record and medical literature, if necessary, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because an opinion is beyond what may be reasonably concluded based on the evidence of record and a review of the medical literature, if necessary. 

2. Then readjudicate the remaining claims for service connection for neurological disabilities of the face and hands in light of this and any other additional evidence. If these remaining claims continue to be denied, send the Veteran and his representative another SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012). 



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


